DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 01, 2022.  Claims 1, 3, 6 – 9, and 14 - 16 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on July 01, 2019.

Response to Arguments

Applicant’s response arguments, with regards to claims 1, 3, 6 – 9, and 14 - 16, filed on February 01, 2022 are moot in view of the new grounds of rejection under the combination of Wray, Shalev-Shwartz, Nagasaka, Yoo, and Singh which are necessitated by Applicant’s amendments.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0346666 A1 to WRAY et al. (herein after  U.S. Patent Application Publication No. 2019/0333381 A1 to SHALEV-SHWARTZ et al. (herein after "Shalev-Shwartz").
As to Claim 1,
Wray discloses a lane change control device of an autonomous vehicle, (see at least Figs. 4 – 6, and ¶0096, ¶0099 - ¶0100, and ¶0183 - ¶0216.  In particular, see Fig. 4, autonomous vehicle operational management controller 4100 applies control signal information to perform lane change from lane change module 4430 with feedback being informed by learning monitor 4200.

    PNG
    media_image1.png
    811
    594
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    778
    596
    media_image2.png
    Greyscale

See Fig. 5, learning monitor 5200 in correspondence with identifying the environment (5110) of the autonomous vehicle, generates a lane change action (5330), and executes the lane change action (5160).  See ¶0096) comprising: 
a learning device configured to learn an environment in which the autonomous vehicle is able to make a lane change (see at least Figs. 4 – 6, ¶0096, ¶0099 - ¶0107, and ¶0112.  In particular, see ¶0100 - ¶0104. “The autonomous vehicle operational management controller 4100 may receive, identify, or otherwise access, operational environment information representing an operational environment for the autonomous vehicle… An operational environment monitor 4300 may output the information representing the one or more aspects of the operational environment to one or more elements of the autonomous vehicle operational management system 4000, such as the learning monitor 4200.” See ¶0112, “vehicle operational management controller 4100 may utilize a machine learning algorithm to determine a vehicle control action based on two or more differing candidate vehicle control actions”); and 
a controller configured to control the lane change of the autonomous vehicle, based on a learned result of the learning device.  (See at least Fig. 4, ¶0096, ¶0111, and ¶0178 - ¶0179.  In particular, see ¶0096, “the autonomous vehicle may be traversing a portion of the vehicle transportation network at a defined velocity, a lane change may be identified for the autonomous vehicle, and controlling the autonomous vehicle… such that the autonomous vehicle performs the identified lane change operation.”)
However, Wray’s lane change control system based upon reinforcement and model learning does not teach or suggest, determine that a rearward vehicle yields to the autonomous vehicle, when it is detected that signal lamps of the rearward vehicle flash on and off while a speed of the rearward vehicle is reduced, and

Wray is analogous to the claimed invention as it relates to a lane change strategy and execution system based upon learning from action-observation histories.  While, Shai is analogous to the claimed invention as it relates to a target vehicle in the environment of the host vehicle causing a navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver; the navigational maneuver, being a lane change operation.
Shai further teaches determining that a rearward vehicle yields to the autonomous vehicle, when it is detected that signal lamps of the rearward vehicle flash on and off while a speed of the rearward vehicle is reduced (see Figs. 26A – 26D, 27A, ¶0458, and ¶0474.  In particular, see Figs. 26C and 27A.

    PNG
    media_image3.png
    734
    709
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    744
    286
    media_image4.png
    Greyscale


In particular, See ¶0474 (Shalev-Shwartz teaches method 2700 wherein a target vehicle 2640 is the autonomous vehicle, and a host vehicle 2630 is the rearward vehicle.  In the scenario outlined in Fig. 26C, Shalev-Shwartz demonstrates where the target vehicle responds to the combination of the host vehicle 2630’s flashing signal indicator lamps and the host vehicle 2630’s reduction in speed), and
determining that the rearward vehicle does not yield to the autonomous vehicle, when the speed of the rearward vehicle is maintained or increased.  (See Figs. 26A – 26D, 27A, ¶0458, and ¶0474.  In particular, See ¶0474 Shalev-Shwartz 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Wray’s lane change control system based upon reinforcement and model learning based upon determination of a rearward vehicle’s yielding condition state to the autonomous vehicle and travel velocity respective to the autonomous vehicle, as taught by Shalev-Shwartz’ vehicle navigation system through automated negotiation with other vehicles.  Motivation for combining the elements could include, but are not limited to:  improve autonomous lane change decision making whether the size of the target gap is acceptable or unacceptable, while accounting for acceleration / deceleration condition states of the rearward vehicle.

As to Claim 9,
Wray discloses a lane change control method for an autonomous vehicle, (see at least Figs. 4 – 6, and ¶0096, ¶0099 - ¶0100, and ¶0183 - ¶0216.  In particular, see Fig. 4, autonomous vehicle operational management controller 4100 applies control signal information to perform lane change from lane change module 4430 with feedback being informed by learning monitor 4200. See Fig. 5, learning monitor 5200 in correspondence with identifying the environment (5110) of the autonomous vehicle, generates a lane change action (5330), and executes the lane change action (5160).  See ¶0096, “the autonomous vehicle may be traversing a portion of the vehicle transportation network at a defined velocity, a lane change may be identified for the  comprising: 
learning, by a learning device, an environment in which the autonomous vehicle is able to make a lane change (see at least Figs. 4 – 6, ¶0096, ¶0099 - ¶0107, and ¶0112.  In particular, see ¶0100 - ¶0104. “The autonomous vehicle operational management controller 4100 may receive, identify, or otherwise access, operational environment information representing an operational environment for the autonomous vehicle… An operational environment monitor 4300 may output the information representing the one or more aspects of the operational environment to one or more elements of the autonomous vehicle operational management system 4000, such as the learning monitor 4200.” See ¶0112, “vehicle operational management controller 4100 may utilize a machine learning algorithm to determine a vehicle control action based on two or more differing candidate vehicle control actions”); and
controlling, by a controller, the lane change of the autonomous vehicle based on a learned result of the learning device.  (See at least Fig. 4, ¶0096, ¶0111, and ¶0178 - ¶0179.  In particular, see ¶0096, “the autonomous vehicle may be traversing a portion of the vehicle transportation network at a defined velocity, a lane change may be identified for the autonomous vehicle, and controlling the autonomous vehicle… such that the autonomous vehicle performs the identified lane change operation.”)

determine that the rearward vehicle does not yield to the autonomous vehicle, when the speed of the rearward vehicle is maintained or increased.
Wray is analogous to the claimed invention as it relates to a lane change strategy and execution system based upon learning from action-observation histories.  While, Shai is analogous to the claimed invention as it relates to a target vehicle in the environment of the host vehicle causing a navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver; the navigational maneuver, being a lane change operation.
Shai further teaches determining that a rearward vehicle yields to the autonomous vehicle, when it is detected that signal lamps of the rearward vehicle flash on and off while a speed of the rearward vehicle is reduced (see Figs. 26A – 26D, 27A, ¶0458, and ¶0474.  In particular, see Figs. 26C and 27A.  In particular, See ¶0474 (Shalev-Shwartz teaches method 2700 wherein a target vehicle 2640 is the autonomous vehicle, and a host vehicle 2630 is the rearward vehicle.  In the scenario outlined in Fig. 26C, Shalev-Shwartz demonstrates where the target vehicle responds to the combination of the host vehicle 2630’s flashing signal indicator lamps and the host vehicle 2630’s reduction in speed), and
determining that the rearward vehicle does not yield to the autonomous vehicle, when the speed of the rearward vehicle is maintained or increased.  (See Figs. 26A – 26D, 27A, ¶0458, and ¶0474.  In particular, See ¶0474 Shalev-Shwartz teaches method 2700 wherein it is determined that the host vehicle 2630 does not yield to the target vehicle 2640, when the speed of the host vehicle 2630 is maintained or increased.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Wray’s lane change control system based upon reinforcement and model learning based upon determination of a rearward vehicle’s yielding condition state to the autonomous vehicle and travel velocity respective to the autonomous vehicle, as taught by Shalev-Shwartz’ vehicle navigation system through automated negotiation with other vehicles.  Motivation for combining the elements could include, but are not limited to:  improve autonomous lane change decision making whether the size of the target gap is acceptable or unacceptable, while accounting for acceleration / deceleration condition states of the rearward vehicle.

Claims 6 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0346666 A1 to WRAY et al. (herein after "Wray") in view of U.S. Patent Application Publication No. 2019/0333381 A1 to SHALEV-SHWARTZ et al. (herein after "Shalev-Shwartz") as to claim 1 above, and further in view of U.S. Patent No. 9,475,491 B1 to NAGASAKA et al. (herein after "Nagasaka").
As to Claim 6,
the lane change control device of claim 1.  
However, Wray’s lane change control system based upon reinforcement and model learning does not teach or suggest, wherein the learning device is configured to 
consider a case where a rearward vehicle travelling in a target lane yields to the autonomous vehicle as the environment in which the autonomous vehicle is able to make the lane change.
  Conversely, Nagasaka’s behavioral based lane changing system for autonomous vehicles teaches wherein the learning device is configured to consider a case where a rearward vehicle travelling in a target lane yields to the autonomous vehicle as the environment in which the autonomous vehicle is able to make the lane change. (See Figs. 1 - 2, 3A - 3C, 5C, Col. 10, Lines 4 - 17, Col. 11, Lines 1 - 30, and Col. 18, Lines 10 - 21.  In particular, see Figs. 3A – 3C.  See Col. 10, Lines 4 - 17, "there may be one or more vehicles in the travel lane into which the vehicle 100 wishes to move... In such case, the lane change module 137 can be configured to identify one or more candidate gaps between neighboring vehicles into which the vehicle 100 can merge... The pair of neighboring vehicles defining each gap can include a forward vehicle and a rearward vehicle."  See Col. 11, Lines 24 - 30, "If the lane change module 137 determined that the target gap is acceptable, then the lane change module 137 can be configured to cause the vehicle 100 to merge into the target gap. If the lane change module 137 determines that the target gap is unacceptable, then the lane change module 137 can be configured to determine an alternative lane changing maneuver.")


As to Claim 14,
Wray discloses the lane change control method of claim 9.
However, Wray’s lane change control system based upon reinforcement and model learning does not teach, or suggest, wherein learning of the environment includes: 
considering a case where a rearward vehicle travelling in a target lane yields to the autonomous vehicle as the environment in which the autonomous vehicle is able to make the lane change.
On the contrary, Nagasaka’s behavioral based lane changing system for autonomous vehicles teaches wherein learning of the environment includes: considering a case where a rearward vehicle travelling in a target lane yields to the autonomous vehicle as the environment in which the autonomous vehicle is able to make the lane change.  (See Figs. 1 - 2, 3A - 3C, 5C, Col. 10, Lines 4 - 17, Col. 11, Lines 1 - 30, and Col. 18, Lines 10 - 21.  In particular, see Figs. 3A – 3C.  See Col. 10, Lines 4 - 17, "there may be one or more vehicles in the travel lane into which the vehicle 100 wishes to move... In such case, the lane change module 137 can be configured to identify one or more candidate gaps between neighboring vehicles into which the vehicle 100 can merge... The pair of neighboring vehicles defining each gap can include a forward vehicle and a rearward vehicle."  See Col. 11, Lines 24 - 30, "If the lane change module 137 determined that the target gap is acceptable, then the lane change module 137 can be configured to cause the vehicle 100 to merge into the target gap. If the lane change module 137 determines that the target gap is unacceptable, then the lane change module 137 can be configured to determine an alternative lane changing maneuver.")
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and provide Wray’s lane change control system based upon reinforcement and model learning wherein a rearward vehicle travelling in a target lane yields to the autonomous vehicle, even when it is determined that the autonomous vehicle is able to make the lane change, as taught by Nagasaka’s behavioral based lane changing system for autonomous vehicles.  Motivation for combining the elements could include, but are not limited to:  improve autonomous lane change decision making whether the size of the target gap is acceptable or unacceptable.


Claims 7 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0346666 A1 to WRAY et al. (herein after "Wray") in view of U.S. Patent Application Publication No. 2019/0333381 A1 to SHALEV-SHWARTZ et al. (herein after "Shalev-Shwartz") as to claim 1 above, and further in view of Korean Patent No. KR2010/0081289 A to HONG DONG YOO et al. (herein after "Yoo").

As to Claim 7,
Wray discloses the lane change control device of claim 1, wherein the learning device is configured to learn the environment in which the autonomous vehicle is able to make the lane change. (See at least Figs. 4 – 6, ¶0096, ¶0099 - ¶0107, and ¶0112.  In particular, see ¶0100 - ¶0104. “The autonomous vehicle operational management controller 4100 may receive, identify, or otherwise access, operational environment information representing an operational environment for the autonomous vehicle, such as a current operational environment or an expected operational environment, or one or more aspects thereof… One or more distinct vehicle operational scenarios may be monitored by a respective operational environment monitor 4300… An operational environment monitor 4300 may output the information representing the one or more aspects of the operational environment to one or more elements of the autonomous vehicle operational management system 4000, such as the learning monitor 4200.” See ¶0112, “vehicle operational management controller 4100 may utilize a machine learning algorithm to determine a vehicle control action based on two or more differing candidate vehicle control actions.”)

receive an input of at least one of speeds of a forward vehicle and a rearward vehicle that are travelling in a target lane, whether signal lamps of the forward vehicle flash on and off, whether brake lamps of the forward vehicle light up, whether signal lamps of the rearward vehicle flash on and off, or a heading angle of the autonomous vehicle.
On the other hand, Yoo’s teaches receive an input whether brake lamps of the forward vehicle light up, whether signal lamps of the rearward vehicle flash on and off, or a heading angle of the autonomous vehicle.  (See Figs. 1, 2a - 2b, 4, ¶0031 - ¶0042, and ¶0045 - ¶0048.  In particular, see Fig. 2a and 2b ~ process method steps S204 - S210 being performed by control unit 116.  See ¶0045 - ¶0046, "When the device for requesting yield and displaying intent to yield in a vehicle… receives a wireless signal from a vehicle requesting intervention, the yield request notification unit 111 installed in the vehicle informs the user of this... and presses the yield button 112, the yield approval signal generating unit 114 turns into right-hand cut-in approval and left cut-in approval. Generates a differentiated yield approval signal, and the yield guide light blinks... The left and right yield guide lights 118, which are mounted on the side mirror and mounted so that the light emission direction faces forward, flash according to the yield approval signal, so that the vehicle in front that wants to intervene is shown in FIG. It is confirmed that the left and right yield guide lights 118 of the rear vehicle are flickering through the mirror, so it is easy to determine whether the rear vehicle is willing to yield."


As to Claim 15,
Wray discloses the lane change control method of claim 9, wherein learning of the environment includes: 
learning the environment in which the autonomous vehicle is able to make the lane change. (See at least Figs. 4 – 6, ¶0096, ¶0099 - ¶0107, and ¶0112.  In particular, see ¶0100 - ¶0104. “The autonomous vehicle operational management controller 4100 may receive, identify, or otherwise access, operational environment information representing an operational environment for the autonomous vehicle, such as a current operational environment or an expected operational environment, or one or more aspects thereof… One or more distinct vehicle operational scenarios may be monitored by a respective operational environment monitor 4300… An operational environment monitor 4300 may output the information representing the one or more 
However, Wray’s lane change control system based upon reinforcement and model learning does not teach or suggest, wherein the learning device is configured to 
receive an input of at least one of speeds of a forward vehicle and a rearward vehicle that are travelling in a target lane, whether signal lamps of the forward vehicle flash on and off, whether brake lamps of the forward vehicle light up, whether signal lamps of the rearward vehicle flash on and off, or a heading angle of the autonomous vehicle.
On the contrary, Yoo’s teaches receiving an input whether brake lamps of the forward vehicle light up, whether signal lamps of the rearward vehicle flash on and off, or a heading angle of the autonomous vehicle.  (See Figs. 1, 2a - 2b, 4, ¶0031 - ¶0042, and ¶0045 - ¶0048.  In particular, see Fig. 2a and 2b ~ process method steps S204 - S210 being performed by control unit 116.  See ¶0045 - ¶0046, "When the device for requesting yield and displaying intent to yield in a vehicle… receives a wireless signal from a vehicle requesting intervention, the yield request notification unit 111 installed in the vehicle informs the user of this... and presses the yield button 112, the yield approval signal generating unit 114 turns into right-hand cut-in approval and left cut-in approval. Generates a differentiated yield approval signal, and the yield guide light blinks... The left and right yield guide lights 118, which are mounted on the side 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Wray’s lane change control system based upon reinforcement and model learning with the capability wherein he rearward vehicle yields to the autonomous vehicle, considering whether signal lamps of the rearward vehicle flash on and off, as taught by Yoo.  Motivation for combining the elements could include, but are not limited to:  improving autonomous lane change decision making; facilitating higher efficiencies and reliability of adaptive cruise control / vehicle platooning systems; and improving timing when to execute the lane change based upon environmental conditions and whether the size of the target gap is acceptable or unacceptable.

Claims 8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0346666 A1 to WRAY et al. (herein after "Wray") in view of U.S. Patent Application Publication No. 2019/0333381 A1 to SHALEV-SHWARTZ et al. (herein after "Shalev-Shwartz") as to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0077398 A1 to SINGH et al. (herein after "Singh").

As to Claim 8,
Wray discloses the lane change control device of claim 1.
However, Wray’s lane change control system based upon reinforcement and model learning does not teach or suggest, wherein the learning device 
learns based on a Recurrent Neural Network (RNN).
Therefore, Singh is introduced to combine with Wray’s lane change control system based upon reinforcement and model learning to cure the gaps that Wray has in disclosing the claimed invention.
Singh’s work presents a method and a system for forecasting trajectories in an autonomous vehicle using recurrent neural networks, wherein the autonomous vehicle makes lane changes as an output of the forecasted trajectories.
Singh further teaches wherein the learning device learns based on a Recurrent Neural Network (RNN).  (See Fig. 7, ¶0037, ¶0053 - ¶0054, and ¶0064.  In particular, see Fig. 7.  

    PNG
    media_image5.png
    823
    448
    media_image5.png
    Greyscale

See ¶0064, "FIG. 7 illustrates a flowchart for an example method for performing predictions and trajectory forecasting. At 702, the system receives location and current state data corresponding to an autonomous vehicle. The location data can include sensor data from sensors (e.g., cameras, LIDAR, radar, etc.) mounted on or used in connection with the autonomous vehicle. At 704, the system may also receive perception data including identification of objects (e.g., vehicles) and their corresponding states in the environment of the autonomous vehicle... the trained RNN may determine... The system may, therefore, generate a planned trajectory for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and provide Wray’s lane change control system based upon reinforcement and model learning with a Recurrent Neural Network (RNN), as taught by Singh’s trajectory forecasting for autonomous vehicles using RNNs.  Doing so, minimizes errors in trajectory forecast predictions, by appropriately considering non-identical and non-independent data sets as applied by learning policies.  Motivation for combining the elements could include, but are not limited to:  improving predictions relating to the surrounding environment of an autonomous vehicle, where the raw data includes data corresponding to motion and/or status of objects: during lane changes, and / or accelerating before lane changes.

As to Claim 16,
Wray discloses the lane change control method of claim 9.
However, Wray’s lane change control system based upon reinforcement and model learning does not teach or suggest, wherein the learning of the environment is based on a Recurrent Neural Network (RNN).
On the other hand, Singh’s trajectory forecasting for autonomous vehicles using RNNs, teaches wherein the learning of the environment is based on a Recurrent Neural Network (RNN).  (See Fig. 7, ¶0037, ¶0053 - ¶0054, and ¶0064.  In particular, see Fig. 7.  See ¶0064, "FIG. 7 illustrates a flowchart for an example method for the system may also receive perception data including identification of objects (e.g., vehicles) and their corresponding states in the environment of the autonomous vehicle... the trained RNN may determine... The system may, therefore, generate a planned trajectory for the autonomous vehicle that avoid collision with the proximate vehicle (e.g., slowing down, moving into a different lane, etc."  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and provide Wray’s lane change control system based upon reinforcement and model learning with a Recurrent Neural Network (RNN), as taught by Singh’s trajectory forecasting for autonomous vehicles using RNNs.  Doing so, minimizes errors in trajectory forecast predictions, by appropriately considering non-identical and non-independent data sets as applied by learning policies.  Motivation for combining the elements could include, but are not limited to:  improving predictions relating to the surrounding environment of an autonomous vehicle, where the raw data includes data corresponding to motion and/or status of objects: during lane changes, and / or accelerating before lane changes.



Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661